DETAILED ACTION
This is a first non-final Office action for the reissue application control No.17/022,935. In a preliminary amendment filed on 9/16/2020, the applicant added new claims 13-39 and kept all original claims. Thus claims 1-39 are pending in this application, among those claims 1, 13, 22 and 33 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,079,325 (the ‘325 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

	
Information Disclosure Statement (IDS)
The IDS filed on 09/16/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Status of the Claims
	The following is the status of the claims: 
Claims 1-12 are original and claims 13-39 are new. Thus claims 1-39 are pending, among those, claims 1, 13, 22 and 33 are independent.
Prior Art
Claims 1-39 are examined based on the following reference:
US Patent Application No. 2010/0133,441 to Aurola (“Aurola”)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 12, 22-24, 26, 28 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aurola.

Claims 1 and 22:
Aurola discloses a semiconductor radiation detector device (title and Fig. 25, reproduced below) comprising at least one pixel , wherein the at least one pixel comprises a semiconductor substrate (Fig. 1, reproduced below, substrate 103) and on one surface of the substrate 103 in the following order: 

    PNG
    media_image1.png
    433
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    391
    media_image2.png
    Greyscale


a first layer 104 of semiconductor of second conductivity type, hereinafter the MIG layer. 
a barrier layer 105 of semiconductor of first conductivity type, configured to form a potential energy barrier for signal charges accumulated in said MIG layer during operation of the device.
Specifically, Aurola discloses: “ Further towards the front surface there is a layer 104 of the second conductivity type made for instance by implantation or by epitaxial growth. The layer 104 is in the following referred to as the modified internal gate (MIG) layer. In front of the MIG layer 104 there is again a layer 105 of the first conductivity type, designated here as the barrier layer. The barrier layer 105 can be manufactured using for instance implantation or epitaxial growth. On top of the layer 105 can be protecting insulation layers and conductor layers forming wirings, gates, capacitors and etc.” Aurola at paragraph 81. Emphasis added.
pixel dopings 2501, 2502, 2503 of semiconductor of the second conductivity type, which pixel dopings are adapted to be coupled to at least one pixel voltage in order to create a source and a drain of a pixel-specific transistor.
Specifically, Aurola discloses: “A pixel structure composed of three MOSFETs is presented in FIG. 25. This structure has three dopings 2501, 2502 and 2503 functioning as sources or drains and four gates 2504, 2505, 2506 and 2507. The signal charge can be transported between the locations under the gates 2504, 2505 and 2506 by applying suitable biases to 2501, 2502, 2503, 2504, 2505, 2506 and 2507. When the signal charge is under one gate this gate is preferably the only gate which is open, i.e. the only one under which the channel is open. Different potentials are connected to the two dopings of 2501, 2502 and 2503, which are next to the afore mentioned open gate. The optional local enhancement of the MIG layer doping 1504 is situated in FIG. 25 under every gate. A structure where the optional local enhancement of the MIG layer doping 1504 is only situated under the gates 2504, 2505, 2506 and not under the gate 2507 can be used equally well. The structure in FIG. 25 is based on the MOSFET structure presented in FIG. 15 but similar structures can be formed of the structures presented in FIGS. 16-17.” Aurola at paragraph 113. Emphasis added. Aurola further discloses: “The drawing illustrates a source doping 1501 and a drain doping 1502, which correspond to the second type pixel doping 111 in FIG. 1.” Aurola at paragraph 109. Emphasis added.
wherein the device further comprises a first conductivity type first contact 1505, said pixel voltage being defined as a potential difference between one of the pixel dopings and the first conductivity type first contact, and a main gate 2507 the location of which corresponds at least partly to the location of a channel between said source and said drain.
Fig. 25 of Aurola further discloses wherein the at least one pixel further comprises at least one extra gate 2506 next to the main gate 2507 and the location of the at least one extra gate 2506 corresponds at least partly to the location of a channel between said source and said drain and wherein the at least one extra gate 2506 is external to said semiconductor material of the first conductivity type and the second conductivity type.

Claims 2-4 and 23-24:
2.	The semiconductor radiation detector device according to claim 1, comprising two extra gates, the location of a first extra gate is towards said source from the main gate, and the location of the other extra gate is towards said drain from the main gate.
3. 	The semiconductor radiation detector device according to claim 2, wherein each extra gate is located above a corresponding MIG border region at which a part of said channel is vertically aligned with an edge of said MIG layer.
4. 	The semiconductor radiation detector device according to claim 1, wherein each extra gate is located above a corresponding MIG border region at which a part of said channel is vertically aligned with an edge of said MIG layer.
Aurola discloses two extra gates 2504 and 2505 located as recited as shown in Fig. 25.

Claims 6 and 26:
The semiconductor radiation detector device according to claim 1, comprising electrically insulating material that separates said main gate and said extra gate or extra gates from said channel. 
This limitation is inherently met because these gates must be separated in order for the device to function.

Claim 8, 28:
The semiconductor radiation detector device according to claim 1, comprising in said MIG layer a region the net doping of which is higher than the net doping of the remaining MIG layer around said region, wherein said region is vertically aligned with said main gate.
	Aurola discloses region 1504.

Claims 12 and 32:
The semiconductor radiation detector device according to claim 1, comprising at least two pixel-specific selection transistors which have different threshold voltages.
Fig. 22 of Aurola shows two pixel-specific selection transistors.
Allowable Subject Matter
 	Claims 13-21 and 33-39 are allowed and claims 5, 7, 9-11, 25, 27 and 29-31 are objected to.
Claims 13-21 and 33-39 are allowed because the prior art of record fails to teach or render obvious the inclusion of a limitation that “an opening in the first conductivity type well doping located in between said source doping and said drain doping” as recited in each of independent claims 13 and 33.
Claims 5, 7, 9-11, 25, 27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 25 are allowable because the prior art of record fails to teach or render obvious the inclusion of a limitation that “said channel goes through a buried channel layer that connects said source and said drain on an opposite side of said barrier layer than said MIG layer.”
`Claims 7 and 27 are allowable because the prior art of record fails to teach or render obvious the inclusion of a limitation that “a common layer of electrically insulating material encapsulates both said main gate and said extra gate or extra gates.”
`Claims 9-11 and 29-31 are allowable because the prior art of record fails to teach or render obvious the inclusion of a limitation that “a reset gate underneath of which the doping of the MIG layer and barrier layer is weaker than underneath the main gate” as recited in claims 9 or claim 29.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991